426 F.2d 312
Homer GIBBS, Plaintiff-Appellant,v.LOUISVILLE AND NASHVILLE RAILROAD COMPANY, Defendant-Appellee.
No. 26993.
United States Court of Appeals, Fifth Circuit.
June 10, 1970.

Appeal from the United States District Court for the Southern District of Alabama at mobile; Virgil Pittman, Judge.
George J. Moore, Mobile, Ala., for appellant.
W. B. Hand, Mobile, Ala., for appellee.
Before TUTTLE, WISDOM and GOLDBERG, Circuit Judges.
PER CURIAM:


1
This diversity case originated as a personal injury action growing out of a collision between a train and an automobile.  Plaintiff Homer Gibbs was injured when the car he was driving was struck by a Louisville and Nashville Railroad train at a grade crossing in Mobile County, Alabama.  He brought suit against the railroad, and the case was tried to a jury in the United States District Court for the Southern District of Alabama.  The jury returned a verdict for the defendant railroad, judgment was entered accordingly, and from that judgment plaintiff appeals.


2
In his brief and on oral argument plaintiff has advanced numerous assignments of error, all having to do with the trial court's charge to the jury.  We have carefully examined each of the plaintiff's contentions in the light of the record to determine whether the court committed any error that would require a reversal of the judgment.  Having found no error, we affirm the judgment of the district court.


3
Affirmed.